DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2022 has been entered.
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 28, 2022.
Claims 1-15, and 25 have been previously cancelled. Claims 16-24, 26-34 are currently pending in the application and are considered in this Office action, with claims 16, 26, 30-33 amended, and new claim 34 added.
Allowable Claims
Claims 16-24, 26-34 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gerstner (WO 2016/008678 A1), Gerstner (WO 2015/185631 A1), Garcia (US 2015/0305493 A1), Garcia (US 2012/0074080 A1), Bextermoller (WO 2016/131775 A1), fails to teach or render obvious a household dishwasher comprising, inter alia, a washing item receptacle having a guide pin, the lifting lever including a plate-shaped base portion having a guide contour in which the guide pin is slid and guided, the guide contour configured to guide the guide pin such that the washing item receptacle is only movable from the starting state inside the rinsing container to the end state outside the rinsing container substantially horizontally, the washing item receptacle being completely outside of the rinsing container in the end state, to lift the washing item receptacle from the end state that is the starting position to the end position in a substantially linear manner by pivoting of the lifting lever, and to arrest the washing item receptacle in the end position and in the end state, as in the context of claim 16. Such configuration of the guide contour allows to reliably prevent collisions of the washing item receptacle with another washing item receptacle received in the rinsing container during movement between the starting state and the end state, while reliably preventing the washing item receptacle from being withdrawn too far out of the rinsing container during raising and lowering, and as the guide contour is provided, no additional components such as levers, springs, arresting elements required in order to arrest the washing item receptacle, and as a result, the lifting mechanism may be less complex, and the household dishwasher may be produced cost-effectively. See Applicant's US PGPUB 2013/0117944 at paras [0008], [0013], and [0102], and Applicant’s Remarks filed on February 28, 2022, pp. 10 and 11.
Claims 17-24, 26-34 are allowed as they are dependent upon allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711